NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted December 6, 2017 *
                               Decided December 6, 2017

                                         Before

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 16-4025

RONDELL WATTS,                                    Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 15 C 10157
NANCY A. BERRYHILL,
Acting Commissioner of Social Security            Jeffrey N. Cole,
      Defendant-Appellee.                         Magistrate Judge.

                                       ORDER

        Rondell Watts appeals the magistrate judge’s decision to dismiss this civil action
for failure to prosecute. Despite repeated warnings and extensions, Watts did not follow
the judge’s instructions to either pay the requisite filing fee or explain why he did not
declare income sources in his “In Forma Pauperis Application and Financial Affidavit”
that he had disclosed during his hearing for social security benefits. Because the



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 16-4025                                                                                          Page 2

magistrate judge issued two warnings, waited six months, and considered other
sanctions before dismissing, we affirm.

        Rondell Watts filed a complaint on November 9, 2015 in which he claimed that
the Social Security Administration wrongfully denied him supplemental security
income benefits under Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq. Along
with the complaint, Watts filed an application to appear IFP. The judge denied Watts’s
application as incomplete on February 9, 2016. Watts refiled his IFP application on
February 19. The judge granted the application on February 29. Two days later the
judge received the transcript from the hearing on Watts’s application for social security
benefits. In reviewing the transcript, the judge found a discrepancy between the
information Watts provided in his IFP application and what he had said at the hearing.
In his IFP application, he denied any recent source of income, but at the hearing he said
he had received public assistance and money from panhandling. The judge denied the
application on March 8 and gave Watts thirty days to pay the filing fee.

      The court did not hear from Watts for thirty days, and on April 11 the judge
granted him a thirty-day extension to either pay the fee or explain the discrepancy. On
May 10 Watts finally responded. He filed a motion requesting another thirty days to
respond, saying only that he had been on Prozac during the hearing.

       The judge was not satisfied with Watts’s explanation. He stated that he was
puzzled by Watts’s assertion that his use of Prozac during the hearing could explain the
discrepancy between his hearing testimony and his IFP application; the judge did not
believe that the medication would have caused Watts to testify that he was receiving
public assistance when in fact he was not. The problem, the court explained, “seems to
be with his answers on the in forma pauperis application, not his answers at his
hearing.” Still the judge gave Watts one final, thirty-day extension to comply with the
April 11 order, either by providing an explanation or paying the filing fee.

       Six more months passed without any word from Watts, and on November 18,
2016, the judge dismissed the case under Northern District of Illinois Local Rule 41.1 for
failure to prosecute. 1




1
  “Cases which have been inactive for more than six months may be dismissed for want of prosecution.
An order of dismissal for want of prosecution or an order of default may be entered if counsel fails to
respond to a call of the case set by order of court. Notice of the court call shall be by publication or as
No. 16-4025                                                                                      Page 3

        Watts appeals, though he does not develop any particular argument to challenge
the court’s conclusion. See FED. R. APP. 28(a)(8). We conclude that the magistrate judge
did not abuse his discretion in dismissing Watts’s case for want of prosecution. See
McInnis v. Duncan, 697 F.3d 661, 662 (7th Cir. 2012). Watts’s neglect in pursuing his case
was sufficiently serious to warrant dismissal. Id. at 664. The judge twice warned Watts
that his case would be dismissed if he did not pay the filing fee or explain why he did
not declare on the IFP application those sources of income that he disclosed at the
hearing. After Watts—having been warned of the consequences of inaction—did not
take any action for six months, the judge was justified in dismissing his case. See N.D.
Ill. Local Rule 41.1; Dupree v. Hardy, 859 F.3d 458, 461–63 (7th Cir. 2017). The judge also
properly considered the less severe penalty of monetary sanctions but reasonably
determined that it would be ineffective given that Watts requested to appear IFP and
refused to pay the filing fee. See Dupree, 859 F.3d at 463.

                                                                                          AFFIRMED.




otherwise provided by the court. In the Eastern Division publication shall be in the Chicago Daily Law
Bulletin unless the court provides otherwise.” N.D. Ill. Local Rule 41.1.